[Cite as State ex rel. West v. McDonnell, 2014-Ohio-3731.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                      No. 101458



                             STATE OF OHIO, EX REL.
                                  TODD WEST

                                                               RELATOR

                                                     vs.

                  HONORABLE NANCY MCDONNELL
                                                               RESPONDENT




                                           JUDGMENT:
                                           WRIT DENIED


                                           Writ of Mandamus
                                           Motion No. 477006
                                           Order No. 477722

        RELEASE DATE: August 27, 2014
FOR RELATOR

Todd West, pro se
Inmate #A604-897
Richland Correctional Institution
P.O. Box 8107
Mansfield, Ohio 44901


ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor

BY: James E. Moss
Assistant Prosecuting Attorney
The Justice Center, 9th Floor
1200 Ontario Street
Cleveland, Ohio 44113
EILEEN T. GALLAGHER, J.:

       {¶1} On May 29, 2014, the relator, Todd West, commenced this mandamus action

against the respondent, Judge Nancy McDonnell, to compel the judge to resentence him

in the underlying case, State v. West, Cuyahoga C.P. No. CR-11-548609-A, as mandated

by this court in State v. West, 8th Dist. Cuyahoga Nos. 97398 and 97899,

2012-Ohio-6138, which ruled that West’s convictions for cultivating/manufacturing

marijuana and drug trafficking were allied offenses. West had been convicted of both,

and the trial judge had initially sentenced him to consecutive sentences for those offenses.

 On July 23, 2014, the respondent judge moved for summary judgment on the grounds of

mootness. Attached to her dispositive motion was a certified copy of a July 8, 2014

journal entry scheduling the resentencing for July 24, 2014. A review of the underlying

case’s docket shows that the trial court resentenced West and merged the two counts, with

the state electing to sentence on the drug trafficking count. West never opposed the

judge’s motion for summary judgment. This action is moot. West has received his

requested relief, a resentencing pursuant to this court’s judgment, and the trial court has

fulfilled its duty to resentence.

       {¶2} Accordingly, this court grants the respondent’s motion for summary judgment

and denies the application for a writ of mandamus. Respondent to pay costs; costs

waived. This court directs the clerk of courts to serve all parties notice of this judgment

and its date of entry upon the journal as required by Civ.R. 58(B).
     {¶3} Writ denied.



EILEEN T. GALLAGHER, JUDGE

FRANK D. CELEBREZZE, JR., P.J., and
KENNETH A. ROCCO, J., CONCUR